Citation Nr: 1029025	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  09-18 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for cold weather residuals 
of the bilateral upper extremities.

2.  Entitlement to service connection for cold weather residuals 
of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (the RO).  

The Veteran was scheduled to appear at the St. Louis RO to have a 
personal hearing before a Veterans Law Judge.  However, in June 
2009 the Veteran, through his representative, withdrew his 
request for a hearing.  See 38 C.F.R. § 20.704(e) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

For reasons expressed immediately below, the Board finds that the 
issues of entitlement to service connection for cold weather 
residuals of the bilateral upper and lower extremities must be 
remanded for additional evidentiary development.

In general, in order to establish service connection for the 
claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As to element (1), current disability, a VA X-ray report dated in 
August 2008 revealed findings of symmetrical severe erosive 
arthropathy of the hands mainly involving the radiocarpal 
midcarpal, carpometacarpal, metacarpophalangeal, and 
interphalangeal joints of multiple digits.  Additionally, a VA 
treatment record dated in December 2008 indicates diagnoses of 
hallux rigidus and a bunion of the left foot as well as 
rheumatoid arthritis of the feet.  

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Veteran has stated that 
during his period of military service in Korea with A 64th Field 
Artillery Battalion, he injured his hands and feet from prolonged 
exposure to cold weather.  See, e.g., the Veteran's statement 
dated in December 2007.  

The Veteran's service treatment records are not associated with 
the claims folder. The Veteran was advised in a February 22, 2008 
letter that his service treatment records were not available and 
was also notified in a December 20, 2007 letter that they may 
have been destroyed in a fire on July 12, 1973.   

In any event, the Board notes that the Veteran is competent to 
attest to experiencing exposure to cold weather.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).  
Therefore, although the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, he is 
competent to report the circumstances of exposure to cold 
temperatures.  Further, the Veteran's DD 214 verifies service 
with A Battery 64th Field Artillery Battalion, foreign and/or sea 
service, and award of the Korean Service Medal.  

With respect to Hickson element (3), medical nexus, none of the 
medical records currently associated with the Veteran's VA claims 
folder offer an opinion as to a possible causal relationship 
between the Veteran's cold weather residuals of the bilateral 
upper and lower extremities, and his in-service exposure to cold 
weather.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  An 
examination and medical nexus opinion must be obtained which 
addresses the nature of the Veteran's disabilities and whether 
such are related to his military service.  See Charles v. 
Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient medical 
evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The RO should request that the Veteran 
provide any recent medical examination and 
treatment records pertaining to his cold 
weather residuals of the bilateral upper 
and lower extremities.  The RO should take 
appropriate steps to secure any records so 
identified and associate them with the 
Veteran's VA claims folder.

2.	Thereafter, the Veteran should be afforded 
a VA examination for the purpose of 
obtaining an opinion as to the following:

a.	whether it is at least as likely as 
not (50 percent or greater) that 
his current bilateral upper extremity 
disability, to include arthropathy of 
the hands, are etiologically related 
to his active service, to include 
exposure to cold weather.  

b.	whether it is at least as likely as 
not (50 percent or greater) that 
his current bilateral lower extremity 
disability, to include hallux rigidus 
and bunion of the left foot as well 
as rheumatoid arthritis of the feet, 
are etiologically related to his 
active service, to include exposure 
to cold weather.

The examiner should indicate in his/her 
report that the claims folder was 
reviewed.  Any and all studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  A rationale 
for all opinions expressed should be 
provided.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.  

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.
   
3.	When the development requested has been 
completed,             the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



